REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 12/3/2021.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20060262391 of Thomas, US 3058391 of Leupold and US 20110261449 of Schmitt. 

Regarding Claim 1, Thomas teaches a telescopic sight for a hand-held weapon, comprising: - an optical system configured to present a telescopic image, the optical system comprising an optical zoom system configured to increase and decrease a magnification of said target image; - a housing; and - a zoom adjustment ring mounted on the housing main body forwards of the ocular bell of the housing; - the main band of the zoom adjustment ring is slideably mounted with respect to the housing whereby the zoom adjustment ring is configured to rotate in opposite first and second circumferential 
 	Leupold teaches a telescopic sight for a hand-held weapon, comprising:- an optical system configured to present a telescopic image to a user of the telescopic sight, said telescopic image comprising a target image and a graphic image pattern that provides to the user an aiming point in the target image, the optical system comprising an optical zoom system configured to increase and decrease a magnification of said target image; a housing, the optical system being housed by the housing and the housing extending around an optical axis of the optical system; and extending forwards from an ocular bell of the housing towards an objective portion of the housing comprising between said ocular bell and objective portion a housing main body; a zoom adjustment ring mounted on the housing main body forwards of the ocular bell of the housing, the zoom adjustment ring comprising a main band extending around a circumference of the housing main body; the main band of the zoom adjustment ring is slideably mounted with respect to the housing whereby the zoom adjustment ring is configured to rotate in opposite first and second circumferential directions; the main band of the zoom adjustment ring is linked to the optical zoom system, to permit manual adjusting of said magnification of said target image when the zoom adjustment ring is rotated; wherein:- the ocular bell comprises an outer surface and at a forward end of said outer surface a circumferentially extending shoulder that extends radially inwards from said outer surface; the zoom adjustment ring further comprises a rearward portion extending from the main band towards the ocular bell.


But none of them teaches wherein interengaging formations are provided on said opposing radially outwards facing surface and radially inwards facing surface, said formations sliding into engagement with each other when the zoom adjustment ring is axially moved to one of the first and second axial positions, thereby locking the ring against circumferential rotation to set the magnification of said target image, and sliding out of engagement with each other when the zoom adjustment ring is axially moved to the other of the first and second axial positions, thereby freeing the zoom adjustment ring for circumferential rotation to permit said manual adjusting of said magnification of said target image.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a telescopic sight for a hand-held weapon further comprising:
wherein interengaging formations are provided on said opposing radially outwards facing surface and radially inwards facing surface, said formations sliding into 
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-24 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872